Cardona, P. J.
Appeal from a judgment of the Supreme Court (Ferradino, J.), entered November 1, 1993 in Schenectady County, upon a verdict rendered in favor of plaintiff.
On August 12, 1984, plaintiff, an 11-year-old child, sustained injuries when she struck her head on a drainage gutter while diving at a swimming pool owned and operated by defendant. The injuries consisted of a four-centimeter laceration to her forehead just above the nose, resulting in a permanent fine-scar line in the shape of a "Y” and intermittent headaches. Plaintiff’s personal injury action was bifurcated and liability was tried before a jury which apportioned liability 40% to plaintiff and 60% to defendant. Upon the consent of both parties, the issue of damages was tried before Supreme Court without a jury, resulting in an award of $80,000. Defendant now appeals contending that the award is excessive (see, CPLR 5501 [c]).
Based upon our review of the record, we find that the award of damages does not deviate materially from reasonable compensation (see, Marx v Pross, 197 AD2d 800, 801; Reed v Harter Chair Corp., 185 AD2d 547, 549-550) and, therefore, the judgment appealed from should be affirmed.
Mikoll, Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, with costs.